ACCEPTED
                                                                                           04-15-00259-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      5/19/2015 9:52:55 PM
                                                                                            KEITH HOTTLE
                                                                                                    CLERK

                                NO. 04-15-00259-CV

                                                                          FILED IN
                                                                   4th COURT OF APPEALS
                      IN THE COURT OF APPEALS                       SAN ANTONIO, TEXAS
              FOURTH COURT OF APPEALS DISTRICT OF                  TEXAS
                                                                   05/19/2015 9:52:55 PM
                         SAN ANTONIO, TEXAS                            KEITH E. HOTTLE
                                                                            Clerk



                              CITY OF SAN ANTONIO

                                                         APPELLANT

                                           V.

                   ROXANA TENORIO, INDIVIDUALLY
              AND ON BEHALF OF PEDRO TENORIO, DECEASED

                                                          APPELLEE


             APPELLANT’S UNOPPOSED FIRST
 MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF



      TO THE HONORABLE JUSTICES OF THE COURT:

      CITY OF SAN ANTONIO, Appellant, submits its First Unopposed Motion

for Extension of Time to File Appellant’s Brief and in support of this motion states

as follows:

      1.      Appellant’s Brief is due May 27, 2015.

      2.      This motion is filed prior to the expiration of this due date.

      3.      The undersigned has conferred with the attorney for Appellee and this

motion is unopposed.
      4.     Appellant requests an additional thirty (30) days to file its Appellant’s

Brief, extending the time to June 26, 2015.

      5.     No extension has previously been granted.

      6.     The undersigned is responsible for the preparation of this Appellant’s

Brief. The undersigned requested the Clerk’s Record on April 28, 2015. CR 78.

The record, when filed, did not contain all of the requested items. Those additional

items were filed yesterday. The undersigned intends to pick up a copy of that

record from the Fourth Court clerk’s office within the next few days.

      7.     The undersigned has numerous previously scheduled mediations he is

required to conduct. This extension request is not filed for purposes of delay.

                                      PRAYER

      Appellant asks this Court to grant its motion extending the deadline to file its

Appellant’s Brief to June 26, 2015.

                                       Respectfully submitted,
                                       CITY OF SAN ANTONIO
                                       Martha G. Sepeda, Acting City Attorney
                                       State Bar No. 13143100
                                       Michael D. Siemer, Assistant City Attorney
                                       State Bar No. 18343670
                                       Office of the City Attorney
                                       Litigation Division
                                       111 Soledad Street, 10th Floor
                                       San Antonio, TX 78205
                                       (210) 207-8784 – Phone
                                       (210) 207-4357 – Fax



                                          2
                                    LAW OFFICE OF DAN POZZA
                                    239 E. Commerce Street
                                    San Antonio, TX 78205
                                    (210) 226-8888 – Phone
                                    (210) 224-6373 – Fax
                                    danpozza@yahoo.com



                                    /s/Dan Pozza
                                    State Bar No. 16224800

                                    ATTORNEYS FOR APPELLANT

                       CERTIFICATE OF SERVICE

      I hereby that a true and correct copy of the above and foregoing document
has been delivered via e-mail transmission on this 20th day of May, 2015, to:

Joe Brad Brock
Law Office of Joe Brad Brock
5866 S. Staples, Suite 103
Corpus Christi, TX 78413
joebrad@thebrocklawfirm.com




                                    /s/Dan Pozza




                                      3